This opinion is subject to revision before final
                     publication in the Pacific Reporter

                                2013 UT 8

                                   IN THE

       SUPREME COURT OF THE STATE OF UTAH
   PEAK ALARM CO., INC., a Utah corporation, JERRY D. HOWE,
      an individual, MICHAEL JEFFREY HOWE, an individual,
                     Plaintiffs and Appellees,
                                 v.
       SALT LAKE CITY CORP., a Utah municipal corporation,
   SHANNA WERNER, an individual, CHARLES F. “RICK” DINSE,
  an individual, SCOTT ATKINSON, an individual, JAMES BRYANT,
          an individual, and JOHN DOES I-Z, individuals,
                    Defendants and Appellants.

                             No. 20120050
                        Filed February 15, 2013

                        Third District, Salt Lake
                        Honorable L. A. Dever
                            No. 050906433

                                Attorneys:
  Stephen C. Clark, Kenneth A Okazaki, Michael Jeffrey Howe,
                  Salt Lake City, for appellees
         J. Wesley Robinson, Salt Lake City, for appellants

   JUSTICE DURHAM authored the opinion of the Court, in which
    CHIEF JUSTICE DURRANT, ASSOCIATE CHIEF JUSTICE NEHRING,
             JUSTICE PARRISH, and JUSTICE LEE joined.

JUSTICE DURHAM, opinion of the Court:
                          INTRODUCTION
   ¶1     In this appeal, Salt Lake City employees Shanna Werner
and Scott Atkinson (City Employees) contest the district court’s
denial of their motion for summary judgment. In that motion, they
argued that appellees Michael Howe, Jerry Howe, and Peak Alarm
Company (Mr. Howe) failed to file suit within the period fixed by
the applicable statute of limitations. The City Employees contend
that parties with claims against the government must comply with
both the underlying statute of limitations that would apply if the suit
were between two private parties and the procedural requirements
of the Utah Governmental Immunity Act (UGIA).
               PEAK ALARM v. SALT LAKE CITY CORP.
                      Opinion of the Court

   ¶2    We determine that the UGIA comprehensively governs
claims against governmental parties such that plaintiffs are not
bound to observe the statute of limitations that would apply to
claims against private parties. Accordingly, we affirm the district
court.
                          BACKGROUND
   ¶3      In June 2003, Michael Howe, an employee of Peak Alarm,
called Salt Lake City Police Dispatch to request a response to a call
from West High School, a client of Peak Alarm.1 As a result of this
incident, in July 2003 James Bryant, a Sergeant of the Salt Lake City
Police Department, went to Peak Alarm’s offices with another
officer. Peak Alarm Co. v. Salt Lake City Corp. (Peak Alarm I), 2010 UT
22, ¶ 10, 243 P.3d 1221. There, he fingerprinted and cited Mr. Howe
under Salt Lake City Ordinance 5.08.095 for making a false alarm. Id.
¶¶ 4, 10. The case went to a jury trial in April 2004, where the justice
court granted Mr. Howe’s motion for a directed verdict “because
prosecutors presented no evidence [he] knowingly or intentionally
made . . . a false alarm.” Id. ¶ 11 (second alteration in original)
(internal quotation marks omitted).
    ¶4     In June 2004, Mr. Howe filed a notice of claim with Salt
Lake City, presenting ten federal and state claims against the City,
its Police Chief and Assistant Police Chief, Sgt. Bryant, and Shanna
Werner, the alarm administrator for the police department. Id. ¶ 12.
Included among the ten claims were counts of false arrest and
defamation. Id. In April 2005, Mr. Howe filed a complaint in district
court. Id. The district court granted summary judgment in favor of
the City Employees on these and other state claims2 on the ground
that Mr. Howe had failed to comply with the procedural


  1
    For a fuller narrative of the background to this case, see Peak
Alarm Co. v. Salt Lake City Corp. (Peak Alarm I), 2010 UT 22, ¶¶ 4–15,
243 P.3d 1221.
  2
     The district court also granted summary judgment to the City
Employees on the federal claims. Peak Alarm I, 2010 UT 22, ¶ 14. We
affirmed that ruling with respect to all federal claims except one, that
of unlawful seizure under 48 U.S.C. § 1983. Id. ¶¶ 89-90. Although
the City Employees moved for summary judgment on this claim
under the same statute of limitations argument as the one they
raised against the state claims of defamation and false arrest, the
City Employees did not appeal the denial of their motion with
respect to the 1983 claim. The claim is therefore not at issue in the
instant appeal.

                                   2
                          Cite as: 2013 UT 8
                         Opinion of the Court

requirements of the Utah Governmental Immunity Act (UGIA). Id.
¶ 14.
   ¶5      Mr. Howe appealed to this court. Id. ¶ 15. In that appeal,
we reversed the grant of summary judgment on the state law claims.
Id. ¶ 3. We held that “Mr. Howe provided a sufficient and timely
notice of claims” under the UGIA, and remanded the state claims to
the district court. Id. ¶¶ 3, 35.
   ¶6     On remand, the City Employees again moved for
summary judgment on all claims. They argued that the state
defamation and false arrest claims were barred by the one-year
statute of limitations provided by Utah Code section 78B-2-302(4).3
The district court denied the motion, on the ground that the claims
had been timely brought under the UGIA. The City Employees
timely appealed. We have jurisdiction under Utah Code section 78A-
3-102(3)(j).
                     STANDARD OF REVIEW
    ¶7     “We review the district court’s denial of [a] motion for . . .
summary judgment . . . for correctness, according no deference to the
district court’s decision.” Acor v. Salt Lake City Sch. Dist., 2011 UT 8,
¶ 9, 247 P.3d 404. “Similarly, application of a statute of limitations
. . . presents a question of law that we review for correctness.”
Gillmor v. Summit Cnty., 2010 UT 69, ¶ 16, 246 P.3d 102.
                             ANALYSIS
   ¶8     We first explain that Peak Alarm I did not decide the
question before us in this appeal. We then determine that, since Mr.
Howe’s claims are against governmental parties, he was not
required to comply with the statute of limitations governing claims
against private parties.
                        I. LAW OF THE CASE
   ¶9    Mr. Howe argues that in Peak Alarm I we implicitly held
that his claims were timely filed not only with respect to the
requirements of the UGIA but also with respect to the requirements


  3
    The statute in effect at the time of the events underlying these
claims, and the version cited by both parties in their briefs to this
court, was numbered differently. See UTAH CODE § 78-12-29(4)
(2003). Because this statute, as well as the relevant provisions of the
UGIA, have been renumbered but not substantively amended in any
way relevant to our analysis, we cite the version of the Utah Code
currently in effect unless otherwise noted.

                                   3
               PEAK ALARM v. SALT LAKE CITY CORP.
                      Opinion of the Court

of Utah Code section 78B-2-302(4). Accordingly, Mr. Howe urges us
to affirm the district court under the law of the case doctrine.
   ¶10 It is true that the City Employees, in their brief to this court
in Peak Alarm I, argued that
      [e]ven assuming the trial court erred in dismissing these
      claims for failure to comply with the Immunity Act’s
      notice of claim requirements, such error (if any) was
      harmless [because] Plaintiffs’ False
      Arrest/Imprisonment claims would have been
      dismissed anyway for failure to comply with Utah’s
      one-year statute of limitations, which provides that an
      action for “libel, slander, false imprisonment, or
      seduction” must be brought within one year.
Brief of Appellees at 31, Peak Alarm I, 2010 UT 22, 243 P.3d 1221 (No.
20080918). This issue had not been presented to the trial court. In our
opinion, we held only that “Mr. Howe’s notice was timely under the
UGIA.” Peak Alarm I, 2010 UT 22, ¶ 35 (emphasis added). We did not
discuss the one-year statute of limitations found in Utah Code
section 78B-2-302(4).
   ¶11 Mr. Howe argues that our silence on the statute of
limitations “suggest[s] that [we] viewed the UGIA’s own one-year
statute of limitations as the only relevant period.” It does not. That
statute was invoked by the City Employees in their Peak Alarm I brief
in a highly cursory fashion, and was not addressed or analyzed by
the court. We are unwilling to treat what is only an arguable (and
implicit) holding as dispositive on the significant issue of the
relationship between the UGIA and the generally applicable statutes
of limitation under Title 78B.
   ¶12 In support of his law of the case argument, Mr. Howe cites
Utah Department of Transportation v. Ivers (Ivers II), 2009 UT 56, 218
P.3d 583. That case featured a condemnation action brought against
a portion of a lot owned by Arby’s. In the first appeal taken in that
case, we had ruled that a right of view is a protectable property
interest, and that, under certain circumstances, a property owner is
entitled to severance damages for the loss of that interest. Ivers v.
Utah Dep’t of Transp. (Ivers I), 2007 UT 19, ¶¶ 25-26, 154 P.3d 802. We
then remanded to the district court for further proceedings
consistent with our opinion. Id. ¶ 26. The district court then “allowed
UDOT to amend its [condemnation] complaint . . . to exclude Arby’s
right of view.” Ivers II, 2009 UT 56, ¶ 1.



                                  4
                         Cite as: 2013 UT 8
                        Opinion of the Court

  ¶13     On the second appeal, we held the following:
      UDOT's failure to make apparent in the record before
      Ivers I the theory that Arby’s had no right of view, its
      stipulation prior to final judgment that no triable issues
      remained, and the necessary implication of Arby’s right of
      view in our ruling in Ivers I prohibit UDOT from
      reframing the issue to its advantage after remand.
      Indeed, if UDOT had already owned the right of view,
      it should have raised this at the outset of the case rather
      than the conclusion. By not doing so, it forfeited the
      argument and led us to foreclose the issue in Ivers I.
      Accordingly, because the trial court violated our mandate by
      exceeding the scope of remand, we reverse and vacate its
      order granting UDOT's motion in limine and direct the
      trial court on remand to award appropriate severance
      damages to Arby’s.
Id. ¶ 20 (emphases added). Mr. Howe argues that Peak Alarm I
similarly “necessar[ily] impli[ed]” that his complaint was timely not
only with respect to the UGIA but also with respect to the one-year
statute of limitations in Title 78B. We disagree. After Ivers I, the
district court on remand allowed UDOT to amend its complaint to
evade application of the core holding of that opinion. In so doing, we
held in Ivers II, the district court erroneously exceeded the scope of
our remand. In contrast, here the district court merely
entertained—and rejected—a successive affirmative defense, treating
an issue on which we had not ruled in Peak Alarm I. This was not in
excess of the scope of the remand. We did not address the
applicability vel non of the Title 78B statutes of limitations in Peak
Alarm I. We do so now.
             II. APPLICABLE LIMITATIONS PERIOD
  ¶14 This case requires us to consider the interaction between
two portions of the Utah Code: Chapter 7 of Title 63G (the UGIA),
and Chapter 2 of Title 78B (statutes of limitations).
   ¶15 Section 78B-2-102 of the Utah Code provides that “[c]ivil
actions may be commenced only within the periods prescribed in
this chapter, after the cause of action has accrued, except in specific
cases where a different limitation is prescribed by statute.” (Emphasis
added). Section 78B-2-302(4) provides that “[a]n action may be
brought within one year . . . for libel, slander, [or] false
imprisonment.”



                                   5
                PEAK ALARM v. SALT LAKE CITY CORP.
                       Opinion of the Court

   ¶16 The UGIA describes itself as a “single, comprehensive
chapter govern[ing] all claims against governmental entities or
against their employees or agents arising out of the performance of
the employee’s duties, within the scope of employment, or under
color of authority.” UTAH CODE § 63G-7-101(2)(b). Under the UGIA,
subject to a discovery rule, “a claim [against the government] arises
when the statute of limitations that would apply if the claim were
against a private person begins to run.” Id. § 63G-7-401(1)(a).
“[B]efore maintaining an action,” persons with claims governed by
the UGIA “shall file a written notice of claim with the
[governmental] entity.” Id. § 63G-7-401(2). A claim governed by the
UGIA “is barred unless notice of claim is filed . . . according to the
requirements of Section 63G-7-401 within one year after the claim
arises.” Id. § 63G-7-402.
      Within 60 days of the filing of a notice of claim, the
      governmental entity or its insurance carrier shall inform
      the claimant in writing that the claim has either been
      approved or denied. . . . A claim is considered to be
      denied if, at the end of the 60-day period, the
      governmental entity or its insurance carrier has failed to
      approve or deny the claim.
Id. § 63G-7-403(1)(a)–(b). “If the claim is denied, a claimant may
institute an action in the district court . . . . The claimant shall begin
the action within one year after denial of the claim or within one
year after the denial period specified in this chapter has expired
. . . .” Id. § 63G-7-403(2)(a)–(b).
    ¶17 In summary, the UGIA prescribes the following procedure
for claims against the government: Within a year of the
commencement of the statute of limitations that would apply if the
claim were against a private person, a claimant must file a written
notice of claim with the appropriate govermental entity. That claim
is to be approved or denied within 60 days; if no action is taken, the
claim is deemed denied at the end of that 60-day period. The
claimant then has one year from the denial or constructive denial of
the notice of claim to file an action in district court.
   ¶18 The City Employees argue that the procedural scheme of
the UGIA does not replace the requirements of section 78B-2-302(4),
but merely supplements those requirements. Thus, they argue
Mr. Howe was obliged to comply with both sets of requirements.
According to this theory, because Mr. Howe did not file suit within
one year of the date on which his claims would have accrued had
they been claims against non-governmental parties, the suit is barred

                                    6
                           Cite as: 2013 UT 8
                          Opinion of the Court

by the statute of limitations contained in 78B-2-302(4). This is the
argument the district court rejected in denying the City Employees’
motion for summary judgment. We also reject the argument, and
affirm the district court’s denial of the motion.
    ¶19 “When interpreting statutory language, our primary task
is to give effect to the intent of the legislature.” Turner v. Staker &
Parson Cos., 2012 UT 30, ¶ 12, 284 P.3d 600. “[W]e determine the
statute’s meaning by first looking to the statute’s plain language . . . .
Furthermore . . . its provisions [should be] interpreted in harmony
with other provisions in the same statute and with other statutes
under the same and related chapters.” State v. Schofield, 2002 UT 132,
¶ 8, 63 P.3d 667 (internal quotation marks omitted). Additionally,
“[s]pecific statutes control over more general ones.” State v. Lowder,
889 P.2d 412, 414 (Utah 1994).
   ¶20 We note again that the plain language of the UGIA
announces that it is a “single, comprehensive chapter govern[ing] all
claims against governmental entities or against their employees or
agents arising out of the performance of the employee’s duties,
within the scope of employment, or under color of authority.” UTAH
CODE § 63G-7-101(2)(b). The UGIA further provides that “a claim
[against governmental entities or employees] arises when the statute
of limitations that would apply if the claim were against a private
person begins to run.” Id. § 63G-7-401(1)(a) (emphasis added). We
read the conditional reference to “statute of limitations that would
apply if the claim were against a private person,” id. (emphasis
added), to indicate that such statutes do not apply if the claim is not
against a private person. Finally, Title 78B, Chapter 2 (“Statutes of
Limitations”) provides that “[c]ivil actions may be commenced only
within the periods prescribed in this chapter, after the cause of
action has accrued, except in specific cases where a different limitation is
prescribed by statute.” Id. § 78B-2-102 (emphasis added). This
provision clearly contemplates that the statutes of limitation in Title
78B may be displaced by other, more specific statutes.
   ¶21 Looking at the plain language of these statutes, reading
them in harmony with each other, and being mindful that the
specific controls the general, we reach the following conclusion:
While a suit against a private party for defamation or false arrest
must be brought within a year after the date on which the claim
accrues, the UGIA contains “different limitation[s] . . . prescribed by
statute.” Id. The statute of limitations at section 78B-2-302(4) “would
apply if the claim were against a private person,” id. § 63G-7-
401(1)(a), but here it does not apply, because the claim is against

                                     7
               PEAK ALARM v. SALT LAKE CITY CORP.
                      Opinion of the Court

governmental parties. Claims against governmental parties are
comprehensively governed by the UGIA. Id. § 63G-7-101(2)(b).
Therefore, only the UGIA’s procedural requirements apply, and
Mr. Howe was not required to comply with the statute of limitations
in Title 78B.
   ¶22 The City Employees argue that “[t]here is no question that
the Utah Legislature intended to limit defamation and false
imprisonment claims to one year,” and that statutes of limitations
are intended to prevent injustice resulting from stale claims where
evidence may be lost and memories may have faded. The City
Employees further argue that the interpretation that Mr. Howe offers
and that we accept “would completely ignore the Legislature’s clear
intent and negate the very purpose of Utah’s one-year statute of
limitation on these claims.” We disagree. There is indeed no question
that the legislature intended to limit defamation and false
imprisonment claims to one year when brought against private actors.
See id. § 78B-2-302(4). But there is a question as to whether the
legislature intended to have that same limitations period apply to
such claims when brought against governmental actors. See id. § 78B-2-
102. In holding that it did not so intend, we are not ignoring the
legislature’s intent; we are honoring it.
    ¶23 The City Employees further argue that the provisions of
the UGIA are not “different limitation[s] . . . prescribed by statute,”
id. § 78B-2-102. Rather, they argue, they are merely a “jurisdictional
prerequisite[] to suit.” The requirement to file a notice of claim
within a year, id. § 63G-7–402, is arguably a “prerequisite[]” when
viewed in isolation, but the provision that “[t]he claimant shall begin
the action within one year after denial of the claim or within one
year after the denial period specified in this chapter has expired,” id.
§ 63G-7-403(2)(b), functions in all respects as a “different limitation
. . . prescribed by statute,” id. § 78B-2-102. Accordingly, the
limitations period prescribed in Title 78B, Chapter 2, does not apply.
   ¶24 Our conclusion is bolstered by an examination of the
history of these provisions. The relevant provisions now located in
Title 78B were in place as early as 1933. At that date, the relevant
portion of the code was Title 104, Chapter 2 (“Limitation of
Actions”). See UTAH CODE § 104-2-1 (1933) (“Civil actions can be
commenced only within the periods prescribed in this chapter, after
the cause of action shall have accrued, except where in special cases
a different limitation is prescribed by statute.”); id. § 104-2-26(4)
(one-year limitation on “[a]n action for libel, slander, . . . [or] false
imprisonment”).

                                   8
                           Cite as: 2013 UT 8
                          Opinion of the Court

     ¶25 The UGIA was passed in 1965. See Utah Governmental
Immunity Act, 1965 Utah Laws 390–97. In its original form, it
already contained the scheme described in this opinion, under which
a claimant has one year to file a notice of claim, and then has one
year from denial of that notice to file suit in district court. See id. § 12
(“A claim against the state or any agency thereof as defined herein
shall be forever barred unless notice thereof is filed . . . within one
year after the cause of action arises.” (emphasis added)); id. § 15 (“If
the claim is denied, a claimant may institute an action in the district
court . . . . Said action must be commenced within one year after denial
. . . .” (emphasis added)).
   ¶26 In passing the UGIA, therefore, the legislature created a
procedural scheme under which “different limitation[s]” for claims
of slander and false arrest against governmental actors than for such
claims against private actors were “prescribed by statute.” UTAH
CODE § 78B-2-102. When the claim is against the government, or
against its employees acting in their official capacity, the scheme
provided by the UGIA replaces the limitations period for claims
against private actors contained within Title 78B. The City
Employees correctly argue that “[n]othing prevent[s]” claimants
from complying with both sets of requirements. But that is not the
question. The question is the intent of the legislature; the text and
history of the UGIA reveal that the legislature intended it to
“comprehensive[ly] . . . govern[] all claims” against governmental
parties. Id. § 63G-7-101(2)(b).
    ¶27 Accordingly, Mr. Howe’s claims are governed by the
UGIA. We determined in Peak Alarm I that Mr. Howe had timely
filed under the UGIA. 2010 UT 22, ¶ 35, 243 P.3d 1221. Today we
clarify that the statute of limitations at Utah Code section 78B-2-
302(4), which governs claims against private parties, does not apply




                                     9
               PEAK ALARM v. SALT LAKE CITY CORP.
                      Opinion of the Court

to Mr. Howe’s suit.4 We therefore affirm the district court’s denial of
the City Employees’ motion for summary judgment.
                          CONCLUSION
   ¶28 Today we hold that the UGIA’s procedural requirements
govern claims against governmental parties such that plaintiffs are
not bound to observe the statute of limitations that would apply
were their claims against private parties. Accordingly, we affirm the
district court and remand for further proceedings consistent with
this opinion.
                            ____________




  4
     We note that our holding is limited to the interaction between
the UGIA’s procedural scheme and those statutes of limitations that
apply to suits against private actors. We do not consider here the
interaction between the one-year limitations period following denial
or constructive denial of a notice of claim, UTAH CODE § 63G-7-
403(2)(b), and other limitations periods of different lengths
established elsewhere in the code for claims against the government.
Cf. Thorpe v. Washington City, 2010 UT App 297, ¶¶14–15, 243 P.3d
500 (holding that claimants under the so-called “Whistleblower Act,”
UTAH CODE §§ 67-21-1 to -9, which applies only to claims against
governmental actors, see id. § 67-21-2(4), are required to comply both
with the UGIA and with the six-month limitations period under that
Act). We neither adopt nor reject the holding of Thorpe, since that
case concerns facts beyond the scope of our holding today.

                                  10